ORDER
PER CURIAM.
The Reprogles and Riley appeal from a declaratory judgment brought by Aetna Casualty & Surety Company (Aetna). Judgment was entered in favor of Aetna. We affirm.
On December 13, 1981, Ruppert Riley was involved in an elevator accident in a building owned by Reprogles. On January 11, 1982, Riley filed suit against the Repro-gles and received a judgment in his favor. Reprogles reported the accident to Farmers Insurance Company (Farmers) and filed suit against Farmers. More than five years later, and after it was judicially determined Farmers was not liable for coverage, Reprogles claimed coverage under a policy of insurance issued by Aetna to All-temp Engineering, Inc., (Alltemp) a corporation in which some of the Reprogles were interested. The Reprogles contended they had been acting for Alltemp in cleaning up their building when Riley was injured, and therefore, Alltemp was responsible for the elevator accident.
The trial court found Reprogles were not acting for Alltemp at the time of the accident, and in the alternative, the Reprogles had failed to give timely notice to Aetna.
The judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).